CAMPBELL, Judge.
Defendants assign as error the failure of the trial court to define correctly the offense of armed robbery in that the trial court left out an essential part of the statute on armed robbery, G.S. 14-87, which reads: “[W]hereby the life of a person is endangered or threatened. . . .” The portion of the charge to which defendants except reads as follows:
“Robbery is the felonious taking, members of the jury, or attempt to take, of money or of goods of any value from the person of another or in his presence against his will by violence or by putting him in fear. The gist of the offense is the taking or the attempt to take by force or putting him in fear.
Now, armed robbery, members of the jury, is the taking of money or goods of any value from the person of another or in his presence, against his will by violence or putting him in fear by means of a deadly weapon or other dangerous weapon, implement or means.”
Immediately prior to the above portion of the charge the trial court read to the jury G.S. 14-87 in its entirety. The trial court then went on to set out specifically each of the elements of the offense. Finally the trial court applied each of the elements of the offense to the evidence brought out by both parties to the trial. The part of the instruction which the defendants contend was error has been lifted out of context. It was a short statement designed to point out that “armed robbery” is not the same as the common-law offense “robbery.” A reading of the full instruction given by the trial court shows that each of the essential elements of the offense was fully explained and that the law with respect to each element was applied to the evidence thereon. Viewed contextually the charge was correct. See State v. McWilliams, 277 N.C. 680, 178 S.E. 2d 476 (1970), and State v. Powell, 277 N.C. 672, 178 S.E. 2d 417 (1970).
The defendants also assign as error the instruction of the trial court that the jury must consider the charge of assault *517with a deadly weapon with intent to kill inflicting serious injury regardless of how they answered the charge of armed robbery. Defendants also assert that it was error to sentence on both offenses. Defendants’ contention is that both offenses arose out of the same conduct and that therefore separate judgments should not be allowed. However, neither the infliction of serious injury nor an intent to kill is an essential element of the charge of armed robbery. State v. Richardson, 279 N.C. 621, 185 S.E. 2d 102 (1971). The armed robbery and felonious assault charges upon which the defendants were convicted are separate and distinct offenses, and it was not error for the trial judge to charge the jury as he did or to sentence the defendants as he did.
We have reviewed defendants’ other assignments of error and find them without merit. We find no error.
No error.
Judges Morris and Vaughn concur.